Indian claim; appeal from Indian Claims Commission; expert witness fees. — In this case the following order was entered:
This case comes before the court on motion of appellant, The Crow Tribe of Indians, filed herein on July 13, 1962, “to vacate findings of fact and opinion of Indian Claims Commission, entered on February 12, 1962, and to remand to the Commission for further consideration in light of its decision of June 14,1962, in the Northern Paiute Nation, et al., Indian Claims Commission, Docket No. 87.” Upon consideration thereof, together with the “Withdrawal of Objection to Motion to Vacate” filed by respondent, United States of America, on August 13, 1962,
It Is Ordered that the order? findings, and opinion of the Indian Claims Commission, entered on February 12, 1962, in Indian Claims Commission Docket No. 54, dealing with the question of compensation of expert witnesses, be and the same are vacated and the case is remanded to the Indian Claims Commission for further consideration in light of its findings of fact, conclusion's and order, entered on June 14, 1962, in the Northern Paiute Nation, et al. v. United States, Indian Claims Commission Docket No. 87, as to which this court means to intimate no opinion.
By the Court.
Oscar H. Davis, Acting Chief Judge.